DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Claims 1-20 are pending in this office action. 

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted December 7, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ejima et al. (JP 2012199206 A).
With regard to Claim 1, Ejima et al. disclose in Figures 1-4, a flat electrical cable (1), comprising: a conductive core, called a conductor (2), with a core sheath (2a); a cooling channel, called a refrigerant passage (3), with a cooling channel sheath, called an insulator (4) and forming the walls of the cooling channel (3a, 3b), the cooling channel (3) and the core (2) extending mutually parallel to one another; and a web, called an insulator (4), extending along the core (2) and the cooling channel (3) and integrally joining the core sheath (2a) and the cooling channel sheath (4, 3a, 3b) with one another (paragraphs 0032-0045).
With regard to Claim 2, Ejima et al. disclose in Figures 1-4, wherein the cooling channel (3) is formed by a cavity produced in the cooling channel sheath (4) and represented by walls (3a, 3b) (paragraphs 0024-0045). 
With regard to Claim 3, Ejima et al. disclose in Figures 2-4, wherein a second refrigerating passage (5), or cooling channel, is comprised of a hollow tube (either rubber or aluminum) and is produced from a different material than the cooling channel sheath (4) (a material having high thermal conductivity and flexibility) (paragraphs 0029, 0040). 


Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.	Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ejima et al. (JP 2012199206 A), as applied to Claims 1-3 above.
With regard to Claim 4, Ejima et al. do not specifically disclose wherein at least one of the core or the cooling channel have a rectangular cross section. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to manufacture the at least one of the core or the cooling channel to have a rectangular cross section, since such a modification would only involve a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  See MPEP 2144.04(IV).
With regard to Claim 5, Ejima et al. disclose in Figures 1-4, wherein the web, called an insulator (4), is part of a cable jacket of the flat electrical cable (1), at least one of the core (2) or the cooling channel (30) are embedded in the cable jacket (paragraph 0026). 
With regard to Claim 6, Ejima et al. disclose in Figures 1-4, wherein the cable (1) further comprises at least one connection member, called end portions, in communication the cooling channel (3) for connecting to a source of liquid coolant (paragraph 0030). 
With regard to Claim 7, Ejima et al. disclose in Figures 1-4, wherein the cable (1) comprises at least one of at least two cores (2) or at least two cooling channels (3) which extend through the flat electrical cable (1) spaced from one another (paragraphs 0024-0026; See Figures). 
With regard to Claim 8, Ejima et al. disclose in Figures 1-4, wherein at least one of a cooling channel (3) is disposed between two adjacent cores (2) or a core (2) is disposed between two adjacent cooling channels (3) (paragraphs 0024-0026; See Figures). 
With regard to Claim 9, Ejima et al. disclose in Figures 1-4, wherein the cable (1) comprises at least two cooling channels (3) connected to one another at least one connection point, called an end portion (paragraphs 0024-0030). 
With regard to Claim 10, Ejima et al. disclose in Figures 1-4, wherein the cable (1) comprises a plurality of alternatingly arranged cores (2) and cooling channels (3) (paragraphs 0024-0030; See Figures). 

12.	Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ejima et al. (JP 2012199206 A) in view of Schaefer (US 2014/0079965 A1).
With regard to Claim 11, Ejima et al. disclose in Figures 1-4, an electrical assembly, comprising: a flat electrical cable (1) including: a conductive core, called a conductor (2), having a core sheath (2a); a cooling channel, called a refrigerant passage (3), having a cooling channel sheath, called an insulator (4) and forming the walls of the cooling channel (3a, 3b), the cooling channel (3) and the core (2) extending mutually parallel to one another; and a web, called an insulator (4), extending along the core (2) and the cooling channel (3) and integrally joining the core sheath (2a) and the cooling channel sheath (4, 3a, 3b) with one another (paragraphs 0032-0045).  Ejima et al. do not specifically disclose a battery comprising at least one cell, wherein the core of the cable is in electrical contact with the at least one cell. 
Schaefer discloses a number of electrochemical cells, such as prismatic cells or pouch cells, connected electrically in an arrangement in such a manner that the arrangement forms a power supply unit, the electrochemical cells having connectors and contacts arranged beside or on the sides of the electrochemical cells, and wherein the contacts may be contacted via ribbon cables, considered to be flat electrical cables having a core (paragraphs 0017, 0025, 0037). Before the effective filing date of the inventio it would have been obvious to one of ordinary skill in the art to modify the electrical assembly of Ejima et al. to include a battery comprising at least one cell, wherein the core of the cable is in electrical contact with the at least one cell, because Schaefer teaches that this configuration is well known in the art and helps to limit additional thickness of the battery (paragraph 0037).
With regard to Claim 12, Ejima et al. disclose in Figures 1-4, wherein the cable (1) further comprises an inlet connection member, called a forward path, and an outlet connector member, called a return path, in communication with respective ends of the cooling channel (3), called end portions (paragraph 0030). 
With regard to Claim 13, Ejima et al. disclose in Figures 1-4, a cooling circuit including a liquid coolant, the inlet connection member, called a forward path, and the outlet connection member, called a return path, of the cable (1) in fluid communication with the cooling circuit for providing liquid coolant through the cooling channel (3) (paragraph 0030). 
With regard to Claim 14, Schaefer discloses a battery cooling plate, called a heat sink, capable of cooling the battery, the battery cooling plate, or heat sink, being part of the construction component of the battery and in communication with the ribbon cable connected to the terminals of the battery (paragraphs 0034, 0037), which provides the liquid coolant to the cooling channel of the cable of Ejima et al.. Before the effective filing date of the invention it would have been obvious to modify the electrical assembly of Ejima et al. to include a battery cooling plate for cooling the battery, since Schaefer teach that this configuration is well known in the battery art and protects the stability of the battery (paragraph 0011).
With regard to Claim 15, Ejima et al. disclose in Figures 1-4, a plurality of cooling channels (3) formed through the cable (1) and in fluid communication with the inlet connection member, called a forward path, and the outlet connector member, called a return path (paragraph 0030). 
With regard to Claim 16, Schaefer discloses wherein the at least one cell is a pouch cell (paragraphs 0008, 0017). Before the effective filing date of the invention would have been obvious to one of ordinary skill in the art to modify the electrical assembly of Ejima et al. to include a pouch cell, since Schaefer teaches that the use of pouch cells are well known in the art.
With regard to Claim 17, Schaefer discloses wherein the battery comprises at least two cells which are connected to one another via a cell connector, called cell terminals or contacts, the cable, called ribbon cables or strip contacts, contacting the cell connector over its length (paragraph 0037). Before the effective filing date of the invention would have been obvious to one of ordinary skill in the art to modify the electrical assembly of Ejima et al. to include at least two cells which are connected to one another via a cell connector and the cable contacting the cell connector, since Schaefer teaches that this configuration is well known in the art and decreases the thickness of the battery (paragraph 0037). 
With regard to Claim 18, Schaefer discloses wherein the ribbon cables are connected to the cell terminals or contacts of the battery (paragraph 0037), but does not specifically disclose wherein the cable is adhesively bonded to the cell connector. However, before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an adhesive to bond the cable to the cell connector, since using an adhesive is well known in the art as being a method of bonding.    
With regard to Claim 19, Ejima et al. disclose in Figures 1-4, wherein the cable (1) comprises a plurality of alternatingly arranged cores (2) and cooling channels (3) (paragraphs 0024-0030; See Figures). 
With regard to Claim 20, Ejima et al. disclose in Figures 2-4, wherein a second refrigerating passage (5), or cooling channel, is comprised of a hollow tube (either rubber or aluminum) and is produced from a different material than the cooling channel sheath (4) (a material having high thermal conductivity and flexibility) (paragraphs 0029, 0040). 

Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARIE O APICELLA whose telephone number is (571)272-8614. The examiner can normally be reached Monday thru Friday; 8:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/Primary Examiner, Art Unit 1725